            Case 2:20-cv-00018-RMP                   ECF No. 30          filed 06/26/20     PageID.225 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_
                                                                                                              FILED IN THE
                                                     Eastern District of Washington                       U.S. DISTRICT COURT
                                                                                                    EASTERN DISTRICT OF WASHINGTON

      ALAN RAY MCDOWELL, a.k.a. ALAN RAY
                  JOHNSON
                                                                     )
                                                                                                     Jun 26, 2020
                                                                                                         SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 2:20-CV-18-RMP
  JOSHUA LANDRUS, CORY FANTO, SPOKANE                                )
 COUNTY JAIL, WASHINGTON STATE CAPITAL                               )
CODE ADVISORY BOARD and NICHOLAS WIARDA

                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff's Motion, ECF No. 27, is GRANTED and the Complaint is DISMISSED WITHOUT PREJUDICE.
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge           ROSANNA MALOUF PETERSON                                           on a motion
      to voluntarily dismiss complaint (ECF 27)


Date: 06/26/2020                                                            CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Lee Reams
                                                                                          (By) Deputy Clerk

                                                                             Lee Reams
